                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI


AUDRA L. HOGAN,                                    )
                                                   )
                       Plaintiff,                  )
                                                   )
v.                                                 )   Case No. 4:16-CV-00863
                                                   )
NANCY A. BERRYHILL,                                )
Acting Commissioner of the Social                  )
Security Administration,                           )
                                                   )
                       Defendant.                  )


                                              ORDER

       Before the Court is Plaintiff’s Attorney’s Motion for an Award of Attorney Fees under

42 U.S.C. § 406(b). (Doc. 14). Plaintiff’s Attorney seeks $20,979.15. Section 206(b)(1)(A) of the

Social Security Act, 42 U.S.C. § 406(b)(1)(A), provides that a court may award a “reasonable”

attorney fee not in excess of 25% of past-due benefits under Title II of the Social Security Act for

an attorney’s representation of a plaintiff for Title II benefits before that court. In Gisbrecht v.

Barnhart, 535 U.S. 789, 122 S. Ct. 1817 (2002), the Supreme Court set forth the method for

calculating a “reasonable” 42 U.S.C. § 406(b) fee. Plaintiff’s Attorney asserts and demonstrates

that their request is consistent with Gisbrecht.

       Plaintiff received an award of $62,937.45, which represents her share of the past due

benefits after withholding $20,979.15 for attorney fees. Plaintiff’s Attorney’s request is thus

consistent with Gisbrecht. The Government does not oppose this request. Therefore, Plaintiff’s

Attorney’s Motion is GRANTED, and it is ORDERED that Plaintiff’s Attorney is awarded

$20,979.15.




         Case 4:16-cv-00863-MDH Document 20 Filed 03/22/21 Page 1 of 2
IT IS SO ORDERED.

Dated: March 22, 2021                           /s/ Douglas Harpool______
                                               DOUGLAS HARPOOL
                                               United States District Judge




        Case 4:16-cv-00863-MDH Document 20 Filed 03/22/21 Page 2 of 2
